DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
	The rejection under 35 U.S.C. 102(a1) as being anticipated by JSR (JP 2016-069510) is maintained.
	The rejection under 35 U.S.C. 103 as being unpatentable over JSR (JP 2016-069510) in view of Miura (WO 2015/141866; US 2017/0088761; and US 10,174,236) is maintained.
	The rejection under 35 U.S.C. 103 as being unpatentable over JSR (JP 2016-069510) in view of Kouyama (US 2012/0148845) is maintained.
Claim Rejections - 35 USC §§ 102 and 103
Claims 33-36 and 39-41 are rejected under 35 U.S.C. 102(a1) as being anticipated by JSR (JP 2016-069510).
JSR is in Japanese.  The English translation is cited below.
JSR teaches:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The present claim limitations are met as well.  With respect to claim 39, two or more sorts of sugar-alcohols may be present [0032].  The material is supercooled to a noncrystaline (amorphous) solid state [0007].  The sugar-alcohols are considered to be the “phase change material”.  The polyhydric alcohol would be the “polar and/or ionic component” because of its hydroxyl units.  As the phase change material, the sugar-alcohol of course “interacts” with the polyhydric alcohol (polar and/or ionic unit) in a mixture.  With respect to claims 34-36, cooling rates are taught [0047].  
Based on the foregoing, the claims are considered to be anticipated.
Claims 33-37 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over JSR (JP 2016-069510) in view of Miura (WO 2015/141866; US 2017/0088761; and US 10,174,236).
JSR is discussed above.
With respect to claim 37 and 42, JSR does not appear to specifically provide for a cross-linked polar and/or ionic polymer or a polyacrylate.
The WO 2015/141866 document for Miura is prior art but is in Japanese.  The US 2017/0088761) is cited below as the English language equivalent.

It would have been obvious for a method of storing thermal energy, as taught by JSR, to have a cross-link with a polyacrylate, as taught by Miura, because both references are directed to methods of storing thermal energy.  Miura further teaches that cross-linking improves shape retention and bleed resistance.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over JSR (JP 2016-069510) in view of Kouyama (US 2012/0148845).
JSR is discussed above.
With respect to claim 37, 38, and 42, JSR does not appear to specifically provide for a cross-linked polar and/or ionic polymer, cross-linking agent such as N,N’-methylenebisacrylamide, or a polyacrylate.
Kouyama teaches a method of storing thermal energy [Abstract] with a cross-linked [0052] polar and/or ionic polymer with a compound such as methylenebis(meth)acrylamide [0045].  The methylenebis(meth)acrylamide is a homolog of the N,N’-methylenebisacrylamide presently claimed.  MPEP 2144.09.  The cross-linking improves strength or heat resistance [0052].  Monomers of acrylates are taught [0044] which are polymerized [0047, 0048] to become polyacrylates.  
It would have been obvious for a method of storing thermal energy with cross-linked polar and/or ionic polymer with a compound such as methylenebis(meth)acrylamide, which is a .  Kouyama further teaches that cross-linking improves strength or heat resistance.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d  at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Response to Arguments
	The Remarks filed January 22, 2021 have been carefully considered but not found to be persuasive.  See the above Status of Prosecution.	
With respect to the rejection under 35 USC 102 over JSR, the applicant argues that JSR does not expressly or inherently disclose “providing a composition comprising at least two components, a polar and/or ionic component and the other a supercooling phase change material” as recited in claim 33.  The argument is not persuasive.  As noted in the previous Office and reported above, two or more sorts of sugar-alcohols may be present [0032].  The applicant adds that a sugar alcohol is a synonym for a polyhydric alcohol, but in fact the reference states that sugar alcohol is a type of polyhydric alcohol [0030].  The fact remains, nevertheless, that JSR teaches that two or more sorts of sugar-alcohols may be present.  One of the sugar alcohols would be the phase change material.  See present claim 39.  The other sugar alcohol or polyhydric alcohol would be the “polar and/or ionic component” because of hydroxyl units which are polar in nature.
	With respect to the rejection under 35 USC 103 over JSR in view of Miura, the applicant asserts that JSR has a solid-liquid phase transition whereas Miura has a solid phase-solid phase transition.  The assertion is not persuasive.  The polyhydric alcohol of JSR is in a glass state which also is a non-crystalline solid to maintain stability [0025].  Thus, both JSR and Miura are considered to teach a solid phase-solid phase transition.

It is further noted that present claim 33 has the step of forming an amorphous solid from the phase change material which is cold-crystallized to release heat.  The presently claimed invention is therefore considered to involve a solid-phase-solid phase transition as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765